Citation Nr: 1742977	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a cervical spine disability.
 
3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


EM Lederman, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from February 1970 to January 1972, with additional verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the United States Navy Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2011, June 2014, and November 2015, the Board remanded the matters on appeal for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2011, June 2014 and December 2015 remands, the Board instructed the AOJ to very all periods of ACDUTRA and INACDUTRA, prepare a formal memorandum detailing the same and provide a copy to the Veteran (2014 and 2015 remands only), and then obtain an addendum opinion.  The order of the Board's requested action in all three remands was deliberate, as the dates of ACDUTRA and INACDUTRA would inform the examiner's opinion.

However, following the most recent remand, the AOJ first obtained a medical opinion in June 2016, then sought records from Defense Finance and Accounting Service (DFAS), but did not prepare a formal memorandum or advise the Veteran as to its findings.  In a June 2017 "Directed Development Exception," the AOJ determined that given the VA examiner's opinion, such development was not necessary.  The Board disagrees.  First, as the Veteran was not advised of the findings as to his ACDUTRA/INACDUTRA dates and given an opportunity to respond, he was denied due process.  Second, and perhaps more critically, the June 2016 VA examiner is the same examiner who indicated in February 2015 that to "make an appropriate opinion I would need the dates the veteran was considered active during his reserve time."  The Board is unclear as to how the examiner was initially unable to render an opinion without this information but then was subsequently able to do so.  

Therefore, as there has not been substantial compliance with the Board's remand directives, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law which it fails to ensure compliance).  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA and INACDUTRA.  The Veteran should be notified of such findings and provided an opportunity to respond. 

3.  After completion of the above, forward the claims file to a VA examiner other than the February 2015/June 2016 VA examiner for preparation of an addendum opinion. 

Following a review of the record, to include the formal finding memorandum, the examiner is requested to opine as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's cervical spine, lumbar spine, or right hip disabilities:

(a) had their onset during a verified period of active duty or ACDUTRA, or 
(b) were caused or aggravated by an injury sustained during a period of active duty, ACDUTRA, or INACDUTRA.

A detailed rationale should be provided for any opinion expressed.  In offering this opinion, the examiner must specifically comment on the Veteran's assertions of symptomatology and may not rely solely on a lack of contemporaneous medical records.

4.  Thereafter, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




